      Case 3:20-cv-00215-KRG Document 81 Filed 12/07/20 Page 1 of 3




                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                              No. 20-3214
                             _____________

           JIM BOGNET, DONALD K. MILLER, DEBRA MILLER,
                  ALAN CLARK, JENNIFER CLARK,
                                   Appellants

                                    v.

           SECRETARY COMMONWEALTH OF PENNSYLVANIA;
ADAMS COUNTY BOARD OF ELECTIONS; ALLEGHENY COUNTY BOARD OF
     ELECTIONS; ARMSTRONG COUNTY BOARD OF ELECTIONS; BEAVER
       COUNTY BOARD OF ELECTIONS; BEDFORD COUNTY BOARD OF
    ELECTIONS; BERKS COUNTY BOARD OF ELECTIONS; BLAIR COUNTY
BOARD OF ELECTIONS; BRADFORD COUNTY BOARD OF ELECTIONS; BUCKS
 COUNTY BOARD OF ELECTIONS; BUTLER COUNTY BOARD OF ELECTIONS;
CAMBRIA COUNTY BOARD OF ELECTIONS; CAMERON COUNTY BOARD OF
  ELECTIONS; CARBON COUNTY BOARD OF ELECTIONS; CENTRE COUNTY
      BOARD OF ELECTIONS; CHESTER COUNTY BOARD OF ELECTIONS;
 CLARION COUNTY BOARD OF ELECTIONS; CLEARFIELD COUNTY BOARD
   OF ELECTIONS; CLINTON COUNTY BOARD OF ELECTIONS; COLUMBIA
      COUNTY BOARD OF ELECTIONS; CRAWFORD COUNTY BOARD OF
   ELECTIONS; CUMBERLAND COUNTY BOARD OF ELECTIONS; DAUPHIN
      COUNTY BOARD OF ELECTIONS; DELAWARE COUNTY BOARD OF
ELECTIONS; ELK COUNTY BOARD OF ELECTIONS; ERIE COUNTY BOARD OF
  ELECTIONS; FAYETTE COUNTY BOARD OF ELECTIONS; FOREST COUNTY
     BOARD OF ELECTIONS; FRANKLIN COUNTY BOARD OF ELECTIONS;
   FULTON COUNTY BOARD OF ELECTIONS; GREENE COUNTY BOARD OF
    ELECTIONS; HUNTINGDON COUNTY BOARD OF ELECTIONS; INDIANA
      COUNTY BOARD OF ELECTIONS; JEFFERSON COUNTY BOARD OF
   ELECTIONS; JUNIATA COUNTY BOARD OF ELECTIONS; LACKAWANNA
      COUNTY BOARD OF ELECTIONS; LANCASTER COUNTY BOARD OF
     ELECTIONS; LAWRENCE COUNTY BOARD OF ELECTIONS; LEBANON
 COUNTY BOARD OF ELECTIONS; LEHIGH COUNTY BOARD OF ELECTIONS;
LUZERNE COUNTY BOARD OF ELECTIONS; LYCOMING COUNTY BOARD OF
 ELECTIONS; MCKEAN COUNTY BOARD OF ELECTIONS; MERCER COUNTY
BOARD OF ELECTIONS; MIFFLIN COUNTY BOARD OF ELECTIONS; MONROE
    COUNTY BOARD OF ELECTIONS; MONTGOMERY COUNTY BOARD OF
 ELECTIONS; MONTOUR COUNTY BOARD OF ELECTIONS; NORTHAMPTON
       Case 3:20-cv-00215-KRG Document 81 Filed 12/07/20 Page 2 of 3




 COUNTY BOARD OF ELECTIONS; NORTHUMBERLAND COUNTY BOARD OF
    ELECTIONS; PERRY COUNTY BOARD OF ELECTIONS; PHILADELPHIA
  COUNTY BOARD OF ELECTIONS; PIKE COUNTY BOARD OF ELECTIONS;
POTTER COUNTY BOARD OF ELECTIONS; SCHUYLKILL COUNTY BOARD OF
ELECTIONS; SNYDER COUNTY BOARD OF ELECTIONS; SOMERSET COUNTY
    BOARD OF ELECTIONS; SULLIVAN COUNTY BOARD OF ELECTIONS;
 SUSQUEHANNA COUNTY BOARD OF ELECTIONS; TIOGA COUNTY BOARD
OF ELECTIONS; UNION COUNTY BOARD OF ELECTIONS; VENANGO COUNTY
     BOARD OF ELECTIONS; WARREN COUNTY BOARD OF ELECTIONS;
 WASHINGTON COUNTY BOARD OF ELECTIONS; WAYNE COUNTY BOARD
     OF ELECTIONS; WESTMORELAND COUNTY BOARD OF ELECTIONS;
  WYOMING COUNTY BOARD OF ELECTIONS; YORK COUNTY BOARD OF
                           ELECTIONS


                   DEMOCRATIC NATIONAL COMMITTEE,
                                      Intervenor
                        ______________________

                  On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                         District Court No. 3-20-cv-00215
                    District Judge: Honorable Kim. R. Gibson
                           _______________________

                 Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                November 9, 2020

       Before: SMITH, Chief Judge, SHWARTZ, and SCIRICA, Circuit Judges

                             _____________________

                                  JUDGMENT
                             _____________________


      This cause came to be heard on the record from the United States District

Court for the Western District of Pennsylvania and was submitted on November 9,

2020. On consideration thereof, it is now ORDERED and ADJUDGED that the


                                         2
        Case 3:20-cv-00215-KRG Document 81 Filed 12/07/20 Page 3 of 3




order of the District Court entered on October 28, 2020, be and the same hereby is

AFFIRMED. All of the above in accordance with the opinion of this Court. Each

party shall bear its own costs.



                                                     ATTEST:


                                                     s/ Patricia S. Dodszuweit
                                                     Clerk
Dated: November 13, 2020




 Certified as a true copy and issued in lieu
 of a formal mandate on December 7, 2020


Teste:
Clerk, U.S. Court of Appeals for the Third Circuit




                                               3
